Citation Nr: 1819752	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1990 and from December 1990 to July 1991, including service in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in November 2015 and November 2017 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.  The Board notes that in a February 2018 rating decision, service connection for chronic obstructive pulmonary disease (COPD) was granted; therefore, the Veteran's service connection claim for a respiratory disability is no longer before the Board.  


FINDINGS OF FACT

1.  The probative evidence of record is against a finding that a current psychiatric disorder, including PTSD, is related to service.

2.  The probative evidence of record does not show a diagnosis of a sleep disorder, nor does it demonstrate that the Veteran's claimed symptoms of disrupted sleep are attributable to an undiagnosed illness related to his Persian Gulf War service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder, including PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2017).

2.  The criteria for establishing entitlement to service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1117, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Only such conditions as are recorded on a veteran's examination report are to be considered as "noted."  38 C.F.R. § 3.304(b).  When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

      Psychiatric Disorder, including PTSD

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claim stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f).

Where the record does not establish that a veteran engaged in combat with the enemy, generally, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. 
§ 3.304(f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.  Id.

As an initial matter, the Board finds that the Veteran was in sound condition psychiatrically when he entered active duty service.  A February 1990 report of medical examination does not note any preexisting psychiatric disorders, and the Veteran was found to be psychiatrically normal upon his entrance into active duty.  On an accompanying report of medical history, the Veteran denied any history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  Although three VA examiners suggested that the Veteran's depression preexisted service, the Board assigns little probative value to these opinions.  The examiners relied primarily on a June 2007 VA treatment record which shows that while seeking treatment for cocaine dependence, the Veteran reported a period of depression and hearing voices in adolescence.  The Board finds the statements the Veteran made at the time of his entrance into active duty to be significantly more credible and probative than statements made over 17 years later while seeking treatment for substance abuse.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Likewise, a December 2017 VA examiner opined that the Veteran's subsequent statement made at age 40 in the context of recent drug use should be considered less reliable than statements he made during his entrance examination.  Based on the foregoing, the Board finds that the record does not contain clear an unmistakable evidence that a psychiatric disorder preexisted service.  Therefore, the Veteran is presumed to have been in sound condition psychiatrically when he entered active duty service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

The Veteran seeks service connection for a psychiatric disorder, including PTSD, which he asserts is related to his service in the Persian Gulf War.  The record shows that the Veteran has provided multiple conflicting statements regarding alleged stressful events that occurred during service.  During a July 1993 VA examination, the Veteran stated that his back pain began in February 1991 after being involved in an explosion, which caused a truck to be thrown into the air, landing on his thigh.  A March 2002 VA mental health treatment record shows that the Veteran reported participating in combat and being trapped inside a building that had been bombed.  A June 2007 VA mental health treatment record shows that the Veteran reported being shot in the back and right lower extremity while serving in Somalia.  During a December 2007 VA examination, the Veteran reported that his back pain was caused by being "blown up" and sustaining a gunshot wound during service.  During a May 2012 VA examination, the Veteran reported being involved in two plane crash landings, one in Germany and one in Saudi Arabia.  A September 2014 VA mental health treatment record shows that the Veteran reported participating in combat and sustaining a gunshot wound to the foot while serving in Panama.  

However, a review of the Veteran's service treatment and personnel records reveals no evidence to support his claims that he engaged in combat with the enemy, was involved in two plane crash landings, sustained a gunshot wound, or sustained any injuries caused by an explosion.  Indeed, a June 1991 report of medical examination notes no gunshot wounds or injuries from explosions upon the Veteran's discharge from active duty.  On an accompanying report of medical history, the Veteran reported being in good health and stated that his back pain began gradually with no specific injury or history of trauma.  Furthermore, there is no evidence that the Veteran ever served in Germany, Somalia, or Panama.  His DD Form 214 shows that he had a total of five months and six days of foreign service, which is consistent with his service in Southwest Asia from January 9, 1991, to June 14, 1991.  Moreover, a December 2003 VA treatment record shows that the Veteran specifically denied serving in areas including Panama and Somalia.  Based on the foregoing, the Board finds that Veteran's assertions that he engaged in combat, sustained combat wounds, and he was involved in two plane crash landings are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Furthermore, as will be discussed in greater detail below, numerous treatment providers and VA examiners have noted that the Veteran was vague when reporting his alleged stressors and symptoms and was often unable to provide any details when asked for specific examples.  This pattern of inconsistent reporting, memory problems, and potential for secondary gain, all call into question the Veteran's overall credibility and, in turn, the reliability of statements offered in support of his claim for benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility); Caluza v, 7 Vet. App. at 511.  

The record shows that upon the Veteran's discharge from active duty, he reported endorsed having/ having had symptoms of depression or excessive worry on a June 1991 report of medical history.  On an accompanying explanation form, the Veteran reported thinking about what he had been through and sometimes having trouble sleeping.  Specifically, he stated that he and some others "had a scud blow up over the building."  During a May 2012 VA examination, the Veteran reported multiple in-service stressors, including running out of a building in Saudi Arabia after a scud missile exploded above the building.  The VA examiner noted that the Veteran was unable to give any details regarding his claimed traumatic experiences, other than the reported scud missile explosion.  As the Veteran reported the scud missile explosion contemporaneously, and it is consistent with his circumstances of service, the Board finds this to be the only credible claimed in-service stressor.  See id.

Upon review of the of record, the Board finds that the probative evidence of record does not show a diagnosis of PTSD based on a credible in-service event.  A March 2002 VA PTSD assessment shows that the Veteran reported symptoms of intrusive memories, flashbacks, easy startle response, avoidance, difficulty concentrating, sleep impairment, night sweats, depressed mood, and anxiety.  The treatment provider noted that although the Veteran reported being depressed and anxious, his mood was euthymic, and he appeared comfortable and at ease.  It was also noted that the Veteran was unreliable and appeared to over endorse symptoms, noting that he could not provide any specific information or examples and endorsed every symptom asked about the interviewer.  The treatment provider diagnosed the Veteran with cocaine dependence, nicotine dependence, and rule out physical abuse to an adult.  It was further noted that the Veteran appeared to endorse some symptoms of PTSD, but it was unclear if he met the criteria related to avoidance and numbing.  In September 2010, the Veteran requested an evaluation for a self-reported diagnosis of PTSD.  The treatment provider diagnosed him with anxiety disorder, history of cocaine abuse, and rule out PTSD.  A PTSD screen performed in October 2010 was negative.  

The Veteran underwent a VA examination in May 2012, during which the examiner noted that the Veteran was very vague in reporting his symptoms and triggers and had difficulty providing any details regarding his claimed traumatic experiences, other than the scud missile explosion.  The examiner indicated that although the Veteran reported several symptoms of PTSD, he did not meet the full diagnostic criteria for  PTSD, and it was not clear that his reported symptoms were related to PTSD.  A December 2012 VA mental health treatment record notes that the Veteran had not received a formal diagnosis of PTSD, and the treatment provider diagnosed him with cocaine abuse versus dependence, depressive disorder, and anxiety disorder.  In September 2014, a VA psychiatrist diagnosed the Veteran with PTSD.  However, the Board assigns no probative value to that diagnosis, as it was based on the Veteran's report of engaging in combat and sustaining a gunshot wound in Panama, which the Board has already found lacks credibility.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based on an inaccurate factual premise has no probative value").  Moreover, "[a]n opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of the stressor."  Cohen, 10 Vet. App. at 14.  Although subsequent VA treatment records note that the Veteran had been diagnosed with PTSD, none of those treatment records show a diagnosis of PTSD based on a credible in-service event meeting the diagnostic criteria for PTSD.  Accordingly, the Board finds that service connection for PTSD is not warranted.

With respect to any other psychiatric disorder, including depressive disorder and  anxiety disorder, the Board finds that service connection is also not warranted for these disabilities.  Service treatment records note a "psych referral" in May 1991; however, there is no indication that the Veteran followed up on this.  As noted above, the Veteran reported having/having had symptoms of depression or excessive worry on a June 1991 report of medical history.  On an accompanying explanation form, he reported thinking about what he had been through and sometimes having trouble sleeping.  However, a June 1991 report of medical examination indicates that the Veteran was found to be psychiatrically normal upon his discharge from active duty.  
 
In December 2017, a VA examiner reviewed the evidence of record and opined that the Veteran's current psychiatric disorders were less likely than not incurred in or caused by service.  In support of this, the examiner explained that the Veteran's service treatment records showed no treatment for or diagnosis of a psychiatric disorder during service.  Although the Veteran reported experiencing depression or excessive worry on a June 1991 report of medical history, the examiner indicated that these self-reported symptoms do not indicate that the Veteran had or needed treatment for a psychiatric disorder, and no further mental health assessment was performed.  The examiner noted that after discharge, VA treatment records show little in the way of significant mental health treatment aside from substance abuse, and there were periods when the Veteran denied symptoms of clinical depression.  The examiner further noted that the Veteran's mental health treatment reflected situational sources of anxiety, such as difficulty finding employment and needing to secure housing, rather than an acquired psychiatric disorder.  

The Board has reviewed and considered the Veteran's VA treatment records showing diagnoses of several psychiatric disorders, including depressive disorder and anxiety disorder.  However, the record does not show that any treatment provider has linked any of these diagnoses to service or a credible in-service event.  

Although the Veteran believes that a current psychiatric disorder is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of psychiatric disorders are matters not capable of lay observation and require medical expertise to determine.  Moreover, whether symptoms the Veteran reportedly experienced in service or following service are in any way related to a subsequently diagnosed psychiatric disorder is also a matter that requires medical expertise to determine.        See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service    and since service is the same condition he is currently diagnosed with.").  Thus, the opinion of the Veteran regarding the etiology of a current psychiatric disorder is not competent medical evidence.  

	Sleep Disorder

The Veteran seeks service connection for a sleep disorder, which he asserts was caused by his Persian Gulf War service.  

Under legislation specific to Persian Gulf War veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness that is defined      by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection. 38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Such chronic disability must not be attributed to any known clinical diagnosis         by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other,       non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  Manifestations of        an undiagnosed illness may include, among other things, neurological and neuro-psychological signs and symptoms.  38 C.F.R. § 3.317(b).

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf war; or if there       is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf    war and the onset of the illness; or if there is affirmative evidence that the illness      is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(c).

Service personnel records confirm that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e) (defining the Southwest Asia theater of operations); see also 38 U.S.C. § 101(33) (2012) (defining the Persian Gulf War as beginning on August 2, 1990, and ending  on a date thereafter to be prescribed by Presidential proclamation or law).  Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness.  

As an initial matter, the Board notes that service connection for fibromyalgia and chronic fatigue syndrome were previously denied in a November 2017 Board decision.  Therefore, to the extent that the Veteran claims that his symptoms of sleep disturbance are caused by a medically unexplained chronic multi-symptom illness, such as chronic fatigue syndrome and/or fibromyalgia, service connection is not warranted.  

Upon review of the record, the Board finds that the probative evidence of record does not show a diagnosis of a sleep disorder.  A review of the Veteran's service treatment records and post-service treatment records reveals no diagnosis of a sleep disorder.  The Veteran underwent a Gulf War examination in May 2012, during which he reported fragmented sleep and nightmares.  The examiner indicated that the Veteran did not have sleep apnea or narcolepsy, nor did the examiner diagnose the Veteran with any other sleep disorder.  During a February 2016 VA examination, the Veteran reported difficulty sleeping.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of a specific sleep disorder and that his sleep problems were likely due to his psychiatric disorders.  As the medical evidence indicates the Veteran does not have a diagnosis of a disability manifested by sleep disturbance, there is no basis upon which service connection can be awarded on a direct basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").

The Board has also considered whether the Veteran's reported symptoms of sleep disturbance may be attributable to an undiagnosed illness related to his Persian Gulf War service.  However, the record shows that the Veteran's sleep disturbance has been attributed his nonservice-connected psychiatric disorders.  As such, the Board finds that the probative evidence of record does not demonstrate that the Veteran's claimed disrupted sleep is attributable to an undiagnosed illness related to his Persian Gulf War service.  

Although the Veteran believes that he has a sleep disorder that is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of sleep disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the diagnosis or etiology of a sleep disorder is not competent medical evidence.  

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a psychiatric disorder, including PTSD, is denied.

Service connection for a sleep disorder is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


